Citation Nr: 0516276	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  97-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral varicose veins for the 
period prior to January 12, 1998.

2.  Entitlement to an increased disability evaluation for the 
veteran's right lower extremity varicose veins, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for the 
veteran's left lower extremity varicose veins, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
July 1996 that, inter alia, denied an increased rating for 
the veteran's varicose vein disability, for which a 10 
percent evaluation was in effect for bilateral varicose 
veins, and also denied a total disability rating based on 
individual unemployability.

By a decision in April 1998, the Board denied increased 
ratings for three other disabilities.  Those issues are no 
longer on appeal.  The April 1998 decision Remanded the 
remaining issues for further development of the record and 
further consideration by the RO.  By a decision in September 
1998, the RO granted separate 10 percent ratings for varicose 
veins of each leg.  In April 1999, the Board denied an 
increased rating for the veteran's lumbar spine disability, 
but again remanded the case for further evidentiary 
development on the other issues.

In October 2000, the Board denied an increased evaluation for 
the veteran's bilateral varicose veins for the period prior 
to January 12, 1998, increased evaluations for the veteran's 
right lower extremity varicose veins and left lower extremity 
varicose veins for the period on and after January 12, 1998, 
and a total rating for compensation purposes based on 
individual unemployability.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In May 2001, the Court granted the Secretary of the 
Department of Veterans Affairs (VA)'s Motion for Remand, 
vacated the Board's October 2000 decision, and remanded the 
veteran's claims to the Board.

In June 2002, the Board denied all issues on appeal and the 
veteran appealed this decision to the Court.  In January 
2003, the Court granted a Joint Motion for Remand, vacated 
the Board's June 2002 decision, and remanded the veteran's 
claims to the Board.  

In August 2003, the Board remanded the matter to the RO.  The 
matter is now once again before the Board for disposition.  

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU), is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Prior to January 12, 1998, bilateral varicose veins were 
productive of not more than moderate impairment.

2. Beginning January 12, 1998, varicose veins of the right 
leg were manifested by rare, mild edema, complaints of aching 
after prolonged standing, and relief of symptoms with use of 
compression hosiery.

3. Beginning January 12, 1998, varicose veins of the left leg 
were manifested by rare, mild edema, complaints of aching 
after prolonged standing, and relief of symptoms with use of 
compression hosiery.




CONCLUSIONS OF LAW

1. Prior to January 12, 1998, bilateral varicose veins were 
not more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, and 
Code 7120 (1997).

2. Beginning January 12, 1998, varicose veins of the right 
leg are not more than 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, and Code 
7120 (2004).

3. Beginning January 12, 1998, varicose veins of the left leg 
are not more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, and Code 7120 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The Board notes that the rating criteria for varicose veins 
were changed, effective January 12, 1998.  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See VAOPGCPREC 7-03 (2003).

When regulations are changed during the veteran's appeal, the 
presumption of non-retroactivity applies in the absence of 
expressed agency intent.  See Landgraf v. USI Film Products, 
511 U.S. 244 (1994); VAOPGCPREC 7-2003 (VA must give effect 
to the court's explanation of the prevailing law).  As a 
general matter, regulations that liberalize the criteria for 
entitlement to compensation may be applied to pending claims 
because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  In contrast, the 
regulations that restrict the bases for entitlement to a 
benefit might have disfavored retroactive effects in pending 
claims and would not apply retroactively in determining a 
claimant's entitlement to benefits, absent expressed agency 
intent.  VAOPGCPREC 7-2003.  

The rating criteria that were in effect prior to January 1998 
provided for evaluating varicose veins as a single 
disability, with different ratings, depending on whether the 
disability affected both extremities.  The rating schedule 
provided that mild or asymptomatic varicose veins warrant a 
noncompensable rating. For moderate unilateral or bilateral 
varicose veins, with superficial veins below the knee and 
with symptoms of pain or cramping on exertion, a 10 percent 
evaluation is appropriate.  Moderately severe varicose veins 
involving superficial veins above and below the knee; with 
varicosities of the long saphenous vein ranging in size from 
1cm to 2cm in diameter; with symptoms of pain or cramping on 
exertion; and with no involvement of the deep circulation, 
warrant a 20 percent rating if unilateral and a 30 percent 
rating if bilateral.  A 50 percent evaluation is to be 
assigned for severe bilateral varicose veins above and below 
the knee, with involvement of the long saphenous vein, 
ranging over 2cm in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; but with 
no involvement of the deep circulation; if severe varicose 
veins are unilateral, a 40 percent rating is appropriate. For 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, and ulceration and pigmentation 
(pronounced varicose veins), a 60 percent evaluation is 
warranted if the condition is bilateral and a 50 percent 
rating is to be assigned if unilateral.  DC 7120 (prior to 
January 12, 1998).

Effective from January 1998, the criteria for evaluating 
varicose veins provided as follows: With massive board-like 
edema with constant pain at rest, a 100 percent rating is to 
be assigned.  Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration 
warrant a 60 percent evaluation.  For persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent rating is appropriate.  A 20 percent 
evaluation is to be assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  
Intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of an extremity or compression hosiery, 
warrants a 10 percent rating.  Asymptomatic palpable or 
visible varicose veins are to be evaluated as noncompensably 
disabling.  DC 7120 (effective January 12, 1998).  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and the ratings are to be combined 
(under § 4.25), using the bilateral factor (§ 4.26), if 
applicable.

A November 1994 VA spine examination report noted that the 
veteran complained of lower leg pains which he attributed to 
his varicose veins.  That examiner stated that his pulses in 
his feet were of good volume and that there was no swelling 
or atrophic changes in his lower extremities.  The 
superficial venous system was outlined by a dark, linear 
pigmentation overlying the veins.  The varicose veins were 
not palpable, but showed a pattern on the skin pointing to 
their location in the subcutaneous position.  There was no 
evidence of deep venous thrombosis or swelling of either 
extremity.  The examiner characterized the veteran's varicose 
veins as mild. 

In a February 1996 VA examination report, the examiner noted 
that the veteran was wearing three pairs of stockings, 
including elastic hose.  There was no swelling of either 
lower extremity and no trophic changes.  The pedal pulses 
were present, but diminished in volume.  There was evidence 
of a network of superficial varicose veins measuring 3-4mm in 
width at most, extending from ankles to his thighs.  The 
markings of the veins were prominent on the skin.  No ulcers 
were found and no edema was noted.  The examiner commented 
that there seemed to be a great deal of psychological overlay 
in the veteran's symptomatology and in the way he conducted 
himself during the examination.  He stated that the veteran 
did have lumbosacral strain, as well as superficial varicose 
veins without trophic changes, which, in the examiner's view, 
were probably not disabling in and of themselves.  The 
examiner stated that they did cause an obvious pattern in the 
superficial tissues of his lower extremities, but that no 
swelling or other abnormalities of the skin were recognized 
in the lower extremities.  

The veteran wrote in December 1996 to describe in detail his 
various disabilities.  The veteran noted that if he were to 
stand for more than 15 minutes, the pain in his legs became 
severe and that the pain in his legs was also always 
moderate, even while sitting.    

An April 1998 VA outpatient clinic note reflects a regular 
follow-up evaluation.   The veteran denied any new 
symptomatology or abnormal sensations in his legs.  The 
examiner noted that the veteran was sitting comfortably in no 
distress during the examination. 

Pursuant to the Board's April 1998 Remand, the veteran was 
afforded another VA orthopedic examination in July 1998.  The 
veteran indicated that he could walk less than a city block, 
that he could not stand, that his legs would cramp, that he 
could not climb and descend stairs, that he had no balance, 
and that he could not stoop, kneel or crawl.  He stated that 
he wore a lumbosacral corset, but the examiner noted that he 
did not wear it to the examination.  He reported that the 
weather seemed to bother his back and his legs and that he 
had frequent flare-ups, usually 3 per week, at which time he 
experienced severe backache.  The veteran indicated that he 
took Tylenol with codeine for pain.  He stated that traveling 
in a car was very difficult, since he could not sit for more 
than 30 minutes without moving around.  He reported that 
flying was even worse and "out of the question", apparently, 
because of the difference in air pressure.  The veteran noted 
that he couldn't sleep because he couldn't seem to get 
comfortable.  He stated that he was able to take care of his 
personal hygiene without too much trouble, though.  On 
physical examination, the examiner noted that the venous 
system of the veteran's lower extremities was very prominent, 
and even though the veins were not distended, the skin was 
indurated over the course of the veins-a very peculiar 
appearance. There was no sensory or motor deficit of either 
lower extremity; deep tendon reflexes were normal.  

On examination of the veteran's varicose veins in July 1998, 
it was noted that he found it difficult to be on his feet for 
long periods of time.  His symptoms included pain, fatigue, 
and cramping in both calves.  He also reported having 
swelling in his legs that was relieved by leg elevation.  The 
veteran indicated that he took naproxen twice a day for pain 
relief.  The examiner stated that the varicose veins were 
extensive, being firm and raised.  They extended and branched 
off from his groin to his ankles and feet.  Slight edema was 
noted in the feet.  The skin was pigmented over the vessels.  
Color slides of the veteran's legs were obtained and are of 
record.  The examiner's assessment was severe bilateral 
varicose veins.  Elastic stockings were recommended.

Noting that VA had revised the criteria for evaluating 
cardiovascular disorders, effective in January 1998, the 
Board again Remanded the case in April 1999 for the RO to 
schedule another examination of the veteran's varicose veins 
and to consider the evidence in conjunction with both the old 
and the revised rating criteria.

The veteran was afforded another VA compensation examination 
in July 1999.  During that examination, he complained of 
numbness in both legs from his groin to his feet.  The 
examiner noted, however, that he was able to differentiate 
between pain and light touch in both legs.  The veteran's 
symptoms also included intermittent pain, fatigue, and 
cramping in both lower legs.  He stated that standing and 
walking for long periods caused an increase in discomfort.  
He reported that his symptoms would decrease when he wore 
elastic stockings, although he indicated that he did not wear 
them consistently during summer months because of the heat.  
The examiner noted that the veteran seemed more concerned 
with the appearance of his legs than the discomfort he 
described.  She also noted that the condition of the 
veteran's legs did not seem to interfere with his normal 
daily activities.  On examination, the superficial veins were 
outlined by dark skin pigmentation.  The 
varicose veins were not palpable, but the dark skin showed 
their distribution.  There was no evidence of deep vein 
thrombosis, stasis ulcers, or edema in either leg.  The 
examiner's assessment was of mild varicose veins, 
characterized by skin pigmentation.  The examiner, who had 
also examined the veteran in July 1998, noted that there had 
been improvement since July 1998.  She commented that the 
varicose vein condition should have little or no effect on 
the veteran's ability to obtain and retain gainful 
employment.

The veteran's "Counseling/Evaluation/Rehabilitation" folder 
is also of record.  A counseling psychologist found in 
November 1993 that the veteran's various service-connected 
disabilities did create employment limitations, in that 
certain strenuous activities should be avoided, as well as 
work in areas with loud background noise, extensive telephone 
activities, etc.  He was found not to have any reasonably 
developed skills from his military experience that could 
correlate to satisfactory civilian employment.  

In an April 2004 VA examination report it was indicated that 
the veteran had been prescribed an oral potassium supplement 
by a private physician.  The veteran stated that he became 
aware of the varicose veins in 1992, during his discharge 
physical, and reported that he has had cramping, tingling, 
and aching since that time.  He stated that it had gotten to 
some degree worse.  The veteran stated that there was no 
pattern to numbness he experienced, stating that it could be 
day or night, at rest or during exertion.  It was reported to 
seldom be in both legs simultaneously.  The numbness the 
veteran reported was stated to start in the dorsal aspect of 
the foot and could go up all the way to the hip.  Usually, if 
it did go to the hip, there was also a stabbing pain in his 
lower region.  He stated that the aches, usually in both 
legs, generally started at the calf and shin area and did not 
radiate a lot, but became more severe over time.  The veteran 
stated that he used cold, heat, elevation, and massage, but 
that there was basically no change.  He noted having used 
aspirin and that he uses Motrin.  He stated that he last 
experienced numbness the previous day and that it lasted 
about 20 minutes.  He stated that, in normal months, he will 
have these episodes approximately 10 times and that the 
aching came and went most every day, usually lasting for 
about a half hour.  The veteran reported having one episode 
of swelling last February, which was noted to have lasted two 
days.  He reported that he had had some success applying cool 
rags or ice packs to break down the swelling.  The veteran 
stated that the number of episodes of swelling increased in 
the summer.  The veteran reported having been prescribed 
compression stockings a few months prior, but ceased wearing 
them after a couple of weeks as he felt that there was no 
benefit from wearing them.  It was stated that the veteran 
performed his own activities of daily living, but that when 
it came to shoveling snow or mowing the lawn, as well as 
jogging, he was limited by pain in his back more than 
symptoms of his lower extremities.  It was stated that he 
could walk a city block with little trouble.  Upon physical 
examination, the veteran was noted to have demonstrated a 
normal gait and station, and was able to get from the chair 
in the examination room to the examination table and back and 
robe and disrobe with little difficulty.  The examiner 
observed varicose veins in the upper and lower legs, both 
thighs and legs, anteriorly and posteriorly.  The veins were 
not prominently dilated or tortuous.  They were outlined by a 
hyperpigmented area that was visible from the thigh to the 
ankle bilaterally, anteriorly and posteriorly.  They were 
palpable.  The skin was warm and intact and there was normal 
hair distribution.  The toenails were thick and yellowish 
bilaterally.  There was no edema or stasis pigmentation, but 
there were scattered hyperpigmented areas on the shins 
bilaterally.  There was no inflammation or drainage and the 
veteran demonstrated full range of motion of the toes, 
ankles, and knees on extension, flexion, dorsiflexion, and 
plantar flexion, passively and actively against the 
examiner's pressure.  The veteran was noted to have full 
sensation in his thighs, legs, and feet bilaterally.  
Filament test was positive and cap refill was less than 3 
seconds.  Patellar reflex was 2+.  Babinski and Achilles were 
within normal limits and the veteran differentiated between 
sharp and dull touch.  Ankle brachial indices were performed 
bilaterally.  The score was 1.03 for the left leg and 1.01 
for the right leg.  The diagnosis was mild varicose veins.  
The examiner stated that there was no apparent circulatory 
problem in the lower limbs, stating that the ankle brachial 
scores were within normal limits and that, other than the 
abnormal nail growth and hyperpigmentation, the lower 
extremities were within normal limits.  Color photographs 
ordered of both legs have been associated with the claims 
folder.           

Lay statements from a family friend and the veteran's spouse, 
received in July 2004, note that they have witnessed the 
veteran crying due to the cramping in his legs.  
Additionally, the veteran submitted a statement in July 2004, 
in which he disputed the findings in the April 2004 VA 
examination report.  

An April 2004 report of a bilateral Doppler venous ultrasound 
from Samaritan Medical Center, received July 2004, stated 
that there was no sonographic evidence of deep vein 
thrombosis of the bilateral lower extremity deep veins.  

		A.  Bilateral varicose veins, prior to January 12, 
1998   

Although examiners since 1992 have characterized the 
veteran's varicose veins differently-varying from mild to 
severe, all examiners have reported few, if any, abnormal 
clinical findings referable to the veteran's varicose veins.  
The examiners have regularly referred to the unusual skin 
pigmentation over the course of the veteran's leg veins, but 
no examiner has noted any evidence of any deep venous 
involvement, stasis pigmentation, trophic changes, or 
ulceration.  Despite the veteran's contention that he has 
swelling in his legs and feet that is relieved by leg 
elevation and elastic stockings, only one examiner, in July 
1998, has noted any 
swelling of leg edema at all, and the July 1998 examiner 
recorded that the edema was mild.  The veteran has also 
complained of numbness throughout both legs, although the 
July 1999 examiner indicated that he could distinguish 
between pain and light touch in his legs.  The only 
references to the size of the varicose veins were by a 1992 
examiner, who described them as dilated, and by the February 
1996 examiner, who stated that they were 3-4mm in width, at 
best.  His other pertinent reported symptoms, pain, fatigue, 
and cramping, are essentially subjective only.  Moreover, 
examiners have commented that there appeared to be a strong 
psychological overlay to the veteran's symptoms or that the 
symptoms seemed out of proportion to the noted clinical 
findings.

Considering all of the veteran's reported symptoms and the 
noted clinical findings, the Board finds that, prior to 
January 12, 1998, his bilateral varicose veins produced no 
more than moderate impairment.  Although they have been 
described as extending throughout the veteran's legs, they do 
not approach 1cm in size and there is no evidence of 
involvement of the deep venous circulation.  Neither was 
there any evidence of ulceration or significant leg edema 
prior to January 1998.  Those findings are commensurate with 
a 10 percent rating under the criteria that were in effect 
prior to January 12, 1998.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case prior to January 12, 1998, 
adequately describe and provide for the veteran's disability 
level.  There is no evidence that he has ever been 
hospitalized for treatment of his varicose veins.  Neither 
does the record reflect marked interference with employment, 
despite the veteran's statements.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by an employer or school 
officials because of his varicose veins.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, there is no reasonable doubt to be resolved in the 
veteran's favor.  Accordingly, an evaluation greater than 10 
percent prior to January 12, 1998, is not warranted.

     B.  Varicose veins of the right leg and left leg, 
beginning January 12, 1998

As described above, the symptoms and clinical findings due to 
the veteran's varicose veins were not appreciably different 
after January 1998 than they were prior to that date.  
Therefore, no more than a 10 percent rating for bilateral 
varicose veins would be appropriate using the criteria in 
effect prior to January 1998.  However, the RO has already 
assigned a 10 percent rating for each leg, effective from 
January 12, 1998, on the basis of the revised rating 
criteria-clearly more advantageous to the veteran.  
Therefore, the Board will consider only the revised rating 
criteria in evaluating the veteran's varicose veins beginning 
January 12, 1998.

An evaluation greater than 10 percent for varicose veins 
requires at least edema that is persistent and incompletely 
relieved by elevation.  There is no evidence that the veteran 
has significant edema in either leg.  The July 1998 examiner 
noted mild edema, but in July 1999 the same examiner reported 
no edema.  Additionally, the examiner in the April 2004 VA 
examination stated in the report that there was no edema.  
The veteran himself indicated at the July 1998 VA examination 
that it was relieved with leg elevation and stated at the 
July 1999 VA examination that his symptoms decreased on 
wearing elastic stockings, commensurate with a 10 percent 
rating.  None of the other criteria listed in the rating 
schedule for higher ratings for varicose veins has ever been 
reported, e.g., stasis pigmentation, eczema, or ulceration.  
Neither the veteran nor any examiner has ever reported any 
significant difference between the symptoms or clinical 
findings relative to the left or right leg.  

As noted above, there is no evidence that the veteran has 
ever been hospitalized for treatment of his varicose veins.  
Nor is there evidence of marked interference with employment 
or schoolwork.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
38 C.F.R. § 3.321(b).

Regarding this issue, the Board has considered the provisions 
of § 5107(b), but finds that the preponderance of the 
evidence is against the veteran's claim.  Thus, the 
provisions of § 5107(b) are not applicable.

Therefore, the Board concludes that ratings greater than 10 
percent for varicose veins of either the right or left leg 
are not warranted.

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a February 2003 letter informed 
the veteran of what the evidence must show in order to 
establish entitlement to increased ratings for his service-
connected varicose veins of the right leg and left leg.  
Additionally, a March 2004 letter stated that the veteran 
needed to show that his service-connected conditions had 
gotten worse in order to establish entitlement to increased 
ratings.         

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the February 2003 letter informed the veteran VA had a 
duty to assist him in obtaining evidence necessary to 
substantiate a claim, stating specifically that VA would make 
reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government agencies.  The letter further 
stated that VA would make as many requests as necessary to 
obtain records from federal agencies, unless it was decided 
that it was futile to continue to ask for the records or 
concluded that the records did not exist and that that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it was decided that such was 
needed to make a decision on his claims.  The March 2004 
letter informed the veteran that VA was responsible for 
getting relevant records from any federal agency, including 
military records, VA medical records, or records from the 
Social Security Administration.  The letter further stated 
that VA would make reasonable efforts to get relevant records 
not held by a federal agency, to include records from state 
or local governments, private doctors and hospitals, or 
current or former employers.  The letter also stated that VA 
would assist the veteran by providing a medical examination 
or obtaining a medical opinion if such opinion or examination 
was necessary to make a decision on his claim.   

In addition, the June 2004 supplemental statement of the case 
(SSOC) reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  For instance, the June 2004 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
combined with the June 2004 SSOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield, 19 Vet. App. 
at  , slip op. at 32, 2005 WL957317, at *22 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for bilateral varicose veins, rated 10 
percent disabling, prior to January 12, 1998, is denied.

An increased rating for varicose veins of the right leg, 
rated 10 percent disabling, beginning January 12, 1998, is 
denied.

An increased rating for varicose veins of the left leg, rated 
10 percent disabling, beginning January 12, 1998, is denied.




REMAND

With regard to the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability, total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
conditions: varicose veins of the left leg, evaluated as 10 
percent disabling; varicose veins of the right leg, evaluated 
as 10 percent disabling; a low back condition, evaluated as 
20 percent disabling; tinnitus, evaluated as 10 percent 
disabling; residual stress fracture, right tibia, evaluated 
as noncompensable; and residual stress fracture, left tibia, 
evaluated as noncompensable.  His combined evaluation is 40 
percent.  Given the foregoing, the veteran does not meet the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).  

However, an extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the veteran has asserted that he is unemployable due to 
his service-connected disabilities.  As part of the Board's 
August 2003 remand, it was directed that the veteran be 
afforded a VA examination.  The examiner who conducted such 
examination was directed by the August 2003 remand to provide 
a full description of, inter alia, the effect of his service-
connected disabilities upon his vocational activities.    

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, the Board's instructions in its August 2003 
remand were not fully carried out.        
      
As such, the Board has determined that the claims folder 
should be returned to the examiner who conducted the April 
2004 VA spine examination in order for him to comment on the 
effect of the veteran's service-connected disabilities upon 
his vocational activities, specifically to include a medical 
opinion, with full rationale, as to whether the veteran's 
service-connected disabilities alone (excluding the effects 
of non-service-connected disabilities and advancing age) 
render him unemployable.  The Board does note that the 
veteran was afforded a separate VA examination in April 2004 
regarding the veteran's heart and service-connected varicose 
veins, the results of which have been discussed supra.          

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Send the claims folder to the VA 
examiner who conducted the April 2004 
spine examination in order for him to 
comment on the effect of the veteran's 
service-connected disabilities upon his 
vocational activities, specifically to 
include a medical opinion, with full 
rationale, as to whether the veteran's 
service-connected disabilities alone 
(excluding the effects of non-service-
connected disabilities and advancing age) 
render him unemployable.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review.  Such review should be indicated 
on the report.        

2.  Readjudicate the claims on appeal.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


